Case 5:18-cv-00603-SPC-PRL Document 32 Filed 03/17/21 Page 1 of 17 PageID 1168




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                OCALA DIVISION


 CHARLES VANDERSNICK,

               Petitioner,

 v.                                                       Case No. 5:18-cv-603-SPC-PRL

 SECRETARY, FLORIDA
 DEPARTMENT OF CORRECTIONS,
 et al.,
         Respondents.


                                OPINION AND ORDER1
        Pending is Petitioner Charles Vandersnick’s pro se 28 U.S.C. § 2254

 petition for habeas corpus relief (Petition; Doc. 1) constructively filed on

 November 27, 2018.2 Vandersnick, a Florida prisoner, challenges his judgment

 of conviction entered by the Fifth Judicial Circuit Court in and for Lake

 County, Florida in case number 11-CF-002651-A-01. Petition at 1.



        1 Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents
 or websites. These hyperlinks are provided only for users’ convenience. Users are cautioned
 that hyperlinked documents in CM/ECF are subject to PACER fees. By allowing hyperlinks
 to other websites, this Court does not endorse, recommend, approve, or guarantee any third
 parties or the services or products they provide on their websites. Likewise, the Court has
 no agreements with any of these third parties or their websites. The Court accepts no
 responsibility for the availability or functionality of any hyperlink. Thus, the fact that a
 hyperlink ceases to work or directs the user to some other site does not affect the opinion of
 the Court.
        2 Absent evidence to the contrary, the Court must apply the “mailbox rule” and

 considers a prisoner's pleading filed on the date that he signs, executes, and certifies that he
 delivered it to prison authorities for mailing. Adams v. United States, 173 F.3d 1339, 1341
 (11th Cir. 1999).
Case 5:18-cv-00603-SPC-PRL Document 32 Filed 03/17/21 Page 2 of 17 PageID 1169




 Respondent3 filed a Response to the Petition (Response; Doc. 19), with exhibits

 (Resp. Ex.). Respondent concedes the Petition is timely but submits that

 Vandersnick is not entitled to federal habeas relief.                Response as 7-12.

 Vandersnick filed a reply (Reply; Doc. 22).

        The Court having reviewed the record agrees that the Petition is timely

 and finds that the pertinent facts are developed in the record. An evidentiary

 hearing is not warranted. See Schriro v. Landrigan, 550 U.S. 465, 474, 127

 S.Ct. 1933, 167 L.Ed.2d 836 (2007) (if the record refutes the factual allegations

 in the petition or otherwise precludes habeas relief, a district court need not

 hold an evidentiary hearing); see also Jones v. Sec'y, Fla. Dep't of Corr., 834

 F.3d 1299, 1318-19 (11th Cir. 2016), cert. denied, ––– U.S. ––––, 137 S. Ct.

 2245, 198 L.Ed.2d 683 (June 12, 2017). Based on a thorough review of the

 record and controlling precedent, the Court denies the Petition.

                             I. Procedural Background

        The State of Florida (“State”) charged Vandersnick by way of Amended

 Information with attempted second-degree murder (count one) and aggravated




        3 The Petition names both the Secretary of the Department of Corrections and the
 Florida Attorney General as Respondents. (See Petition at 1). When a petitioner is
 incarcerated and challenges his present physical confinement “the proper respondent is the
 warden of the facility where the prisoner is being held, not the Attorney General or some
 other remote supervisory official.” Rumsfield v. Padilla, 542 U.S. 426, 435, 124 S.Ct. 2711,
 159 L.Ed.2d 513 (2004). Here, the proper respondent is the Secretary of the Florida
 Department of Corrections. Id. The Florida Attorney General thus will be dismissed from
 this action.

                                              2
Case 5:18-cv-00603-SPC-PRL Document 32 Filed 03/17/21 Page 3 of 17 PageID 1170




 assault of a law enforcement officer (count two). Resp. Ex. A at 77. After a

 trial, a jury found Vandersnick guilty as charged as to both counts. Id. at 110-

 11. The trial court sentenced Vandersnick to ten years in prison as to count

 one and three years in prison as to count two. Id. at 138-44. Vandersnick

 appealed and Florida’s Fifth District Court of Appeal (“Fifth DCA”) per curiam

 affirmed the judgment and sentence. Resp. Ex. E. Vandersnick filed a petition

 for writ of habeas corpus with the Fifth DCA alleging his appellate counsel was

 deficient for failing to raise claims on direct appeal, Resp. Ex. F, which he later

 amended, Resp. Ex. G. The Fifth DCA denied relief. Resp. Ex. J.

       On December 3, 2015, Vandersnick filed a pro se motion for

 postconviction relief pursuant to Florida Rule of Criminal Procedure 3.850

 (“Rule 3.850 Motion”). Resp. Ex. K. On December 28, 2015, Vandersnick

 moved to amend his Rule 3.850 Motion. Resp. Ex. L. The postconviction court

 granted the motion and dismissed his Rule 3.850 Motion without prejudice.

 Resp. Ex. M. Vandersnick filed an amend motion for postconviction relief

 (“Amended Rule 3.850 Motion”) on February 2, 2016. Resp. Ex. N. However,

 on April 13, 2016, Vandersnick filed a pro se motion requesting the

 postconviction court dismiss his Amended Rule 3.850 Motion and to instead

 rule on the original Rule 3.850 Motion he filed.            Resp. Ex. O.      The

 postconviction court granted the motion and reinstated the initial Rule 3.850

 Motion. Resp. Ex. P. After the State responded to the Rule 3.850 Motion, the

                                         3
Case 5:18-cv-00603-SPC-PRL Document 32 Filed 03/17/21 Page 4 of 17 PageID 1171




 postconviction court struck the Rule 3.850 Motion as legally insufficient and

 directed him to file an amended motion. Resp. Ex. T. In response, Vandersnick

 filed an amended motion (Second Amended Rule 3.850 Motion). Resp. Ex. U.

 In the Second Amended Rule 3.850 Motion he raised a number of grounds,

 including a substantially similar claim as the claim he raises in the instant

 Petition, that his counsel failed to investigate and advise him about the

 possibility of an insanity defense. Id. at 26-34. The postconviction court denied

 relief. Resp. Ex. V. On May 22, 2018, the Fifth DCA per curiam affirmed the

 denial of the Second Amended Rule 3.850 Motion without a written opinion.

 Resp. Ex. Y.

       On June 20, 2018, Vandersnick filed a motion to correct an illegal

 sentence pursuant to Florida Rule of Criminal Procedure 3.800(a). Resp. Ex.

 Z. The postconviction court denied the motion on June 27, 2018. Resp. Ex. AA.

 Vandersnick appealed and on October 9, 2018, the Fifth DCA per curiam

 affirmed the denial of relief without issuing a written opinion. Resp. Ex. BB.

 Vandersnick then filed the instant Petition.

                         II. Applicable Habeas Law

 A. AEDPA

       The Antiterrorism Effective Death Penalty Act (AEDPA) governs a state

 prisoner's habeas petition for federal relief. 28 U.S.C. § 2254. Relief may not



                                        4
Case 5:18-cv-00603-SPC-PRL Document 32 Filed 03/17/21 Page 5 of 17 PageID 1172




 be granted regarding a claim adjudicated on the merits in state court unless

 the adjudication of the claim:

             (1) resulted in a decision that was contrary to, or
             involved an unreasonable application of, clearly
             established Federal law, as determined by the
             Supreme Court of the United States; or

             (2) resulted in a decision that was based on an
             unreasonable determination of the facts in light of the
             evidence presented in the State court proceeding.

 28 U.S.C. § 2254(d). This standard is both mandatory and difficult to meet.

 White v. Woodall, 572 U.S. 415, 134 S. Ct. 1697, 1702, 188 L.Ed.2d 698 (2014).

 A state court's summary rejection of a claim, even without explanation,

 qualifies as an adjudication on the merits which warrants deference. Ferguson

 v. Culliver, 527 F.3d 1144, 1146 (11th Cir. 2008). A state court's violation of

 state law is not sufficient to show that a petitioner is in custody in violation of

 the “Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a);

 Wilson v. Corcoran, 562 U.S. 1, 16, 131 S.Ct. 13, 178 L.Ed.2d 276 (2010).

       “Clearly established federal law” consists of the governing legal

 principles set forth in the decisions of the United States Supreme Court when

 the state court issued its decision. White, 134 S. Ct. at 1702; Carey v. Musladin,

 549 U.S. 70, 74, 127 S.Ct. 649, 166 L.Ed.2d 482 (2006) (citing Williams v.

 Taylor, 529 U.S. 362, 412, 120 S.Ct. 1495, 146 L.Ed.2d 389 (2000)). Habeas

 relief is appropriate only if the state court decision was “contrary to, or an


                                         5
Case 5:18-cv-00603-SPC-PRL Document 32 Filed 03/17/21 Page 6 of 17 PageID 1173




 unreasonable application of,” that federal law. 28 U.S.C. § 2254(d)(1). A

 decision is “contrary to” clearly established federal law if the state court either:

 (1) applied a rule that contradicts the governing law set forth by Supreme

 Court case law; or (2) reached a different result from the Supreme Court when

 faced with materially indistinguishable facts. Ward v. Hall, 592 F.3d 1144,

 1155 (11th Cir. 2010); Mitchell v. Esparza, 540 U.S. 12, 16, 124 S.Ct. 7, 157

 L.Ed.2d 263 (2003).

       A state court decision involves an “unreasonable application” of the

 Supreme Court's precedents if the state court correctly identifies the governing

 legal principle, but applies it to the facts of the petitioner's case in an

 objectively unreasonable manner, Brown v. Payton, 544 U.S. 133, 134, 125

 S.Ct. 1432, 161 L.Ed.2d 334 (2005); Bottoson v. Moore, 234 F.3d 526, 531 (11th

 Cir. 2000), or “if the state court either unreasonably extends a legal principle

 from [Supreme Court] precedent to a new context where it should not apply or

 unreasonably refuses to extend that principle to a new context where it should

 apply.” Bottoson, 234 F.3d at 531 (quoting Williams, 529 U.S. at 406, 120 S.Ct.

 1495). “A state court's determination that a claim lacks merit precludes federal

 habeas relief so long as fair-minded jurists could disagree on the correctness of

 the state court's decision.” Harrington v. Richter, 562 U.S. 86, 101, 131 S.Ct.

 770, 178 L.Ed.2d 624 (2011). “[T]his standard is difficult to meet because it

 was meant to be.” Sexton v. Beaudreaux, 138 S. Ct. 2555, 2558, 201 L.Ed.2d

                                          6
Case 5:18-cv-00603-SPC-PRL Document 32 Filed 03/17/21 Page 7 of 17 PageID 1174




 986 (2018) (quoting Harrison, 562 U.S. at 102, 131 S. Ct. at 786 (quotation

 marks omitted)).

       Finally, when reviewing a claim under § 2254(d), a federal court must

 remember that any “determination of a factual issue made by a State court

 shall be presumed to be correct[,]” and the petitioner bears “the burden of

 rebutting the presumption of correctness by clear and convincing evidence.” 28

 U.S.C. § 2254(e)(1); Burt v. Titlow, 571 U.S. 12, 134 S. Ct. 10, 15, 187 L.Ed.2d

 348 (2013) (“[A] state-court factual determination is not unreasonable merely

 because the federal habeas court would have reached a different conclusion in

 the first instance.”) (quoting Wood v. Allen, 558 U.S. 290, 293, 130 S.Ct. 841,

 175 L.Ed.2d 738 (2010)); see also Morrow v. Warden, 886 F.3d 1138, 1146 (11th

 Cir. 2018) (the court must presume that the State court's determination of a

 factual issue is correct, and petitioner must rebut presumption by clear and

 convincing evidence).

 B. Exhaustion and Procedural Default

       AEDPA precludes federal courts, absent exceptional circumstances, from

 granting habeas relief unless a petitioner has exhausted all means of relief

 available under state law. Failure to exhaust occurs “when a petitioner has

 not fairly presented every issue raised in his federal petition to the state's

 highest court, either on direct appeal or on collateral review.” Pope v. Sec'y for

 Dep't of Corr., 680 F.3d 1271, 1284 (11th Cir. 2012) (internal quotation marks

                                         7
Case 5:18-cv-00603-SPC-PRL Document 32 Filed 03/17/21 Page 8 of 17 PageID 1175




 and brackets omitted). The petitioner must apprise the state court of the

 federal constitutional issue, not just the underlying facts of the claim or a

 similar state law claim. Snowden v. Singletary, 135 F.3d 732, 735 (11th Cir.

 1998).

 C. Ineffective Assistance of Counsel

       In Strickland v. Washington, the Supreme Court established a two-part

 test for determining whether a convicted person may have relief claiming his

 counsel rendered ineffective assistance. 466 U.S. 668, 687-88, 104 S.Ct. 2052,

 80 L.Ed.2d 674 (1984). A petitioner must establish that counsel’s performance

 was deficient and fell below an objective standard of reasonableness and that

 the deficient performance prejudiced the defense.     Id.   This is a “doubly

 deferential” standard of review that gives both the state court and the

 petitioner’s attorney the benefit of the doubt. Burt, 134 S. Ct. at 13 (citing

 Cullen v. Pinholster, 563 U.S. 170, 131 S. Ct. 1388, 1403, 179 L.Ed.2d 557

 (2011)).

       The focus of inquiry under Strickland’s performance prong is

 “reasonableness under prevailing professional norms.” Strickland, 466 U.S. at

 688-89, 104 S.Ct. 2052. In reviewing counsel’s performance, a court must

 adhere to a strong presumption that “counsel’s conduct falls within the wide

 range of reasonable professional assistance.” Id. at 689, 104 S.Ct. 2052. The

 petitioner bears the heavy burden to “prove, by a preponderance of the

                                       8
Case 5:18-cv-00603-SPC-PRL Document 32 Filed 03/17/21 Page 9 of 17 PageID 1176




 evidence, that counsel’s performance was unreasonable[.]” Jones v. Campbell,

 436 F.3d 1285, 1293 (11th Cir. 2006). A court must “judge the reasonableness

 of counsel’s conduct on the facts of the particular case, viewed as of the time of

 counsel’s conduct,” applying a “highly deferential” level of judicial scrutiny.

 Roe v. Flores-Ortega, 528 U.S. 470, 477, 120 S.Ct. 1029, 145 L.Ed.2d 985 (2000)

 (quoting Strickland, 466 U.S. at 690, 104 S.Ct. 2052).

       As to the prejudice prong of the Strickland standard, Petitioner’s burden

 to demonstrate prejudice is high. Wellington v. Moore, 314 F.3d 1256, 1260

 (11th Cir. 2002). Prejudice “requires showing that counsel’s errors were so

 serious as to deprive the defendant of a fair trial, a trial whose result is

 reliable.” Strickland, 466 U.S. at 687, 104 S.Ct. 2052. “The defendant must

 show that there is a reasonable probability that, but for counsel’s

 unprofessional errors, the result of the proceeding would have been different.”

 Id. at 694, 104 S.Ct. 2052. A reasonable probability is “a probability sufficient

 to undermine confidence in the outcome.” Strickland, 466 U.S. at 694, 104

 S.Ct. 2052.

                                 III. Discussion

       In the Petition, Vandersnick raises a single ground for relief. According

 to Vandersnick, his trial counsel was deficient for failing to investigate,

 prepare, and present an insanity defense.         Petition at 4.    Vandersnick

 maintains that he informed his trial counsel on numerous occasions of his

                                         9
Case 5:18-cv-00603-SPC-PRL Document 32 Filed 03/17/21 Page 10 of 17 PageID 1177




 mental health history, which included being Baker Acted and diagnoses of

 “psychosis, delirium with associated tremors, visual hallucinations, suicide

 attempts, bipolar disorder, antisocial personality disorder, suicidal ideations,

 and severe depression.” Id. at 5. He also told trial counsel about his treatment

 history that included psychotropic drugs and that he had previously been

 acquitted of multiple charges by reason of insanity.            Id.   Despite this

 information, Vandersnick contends that his counsel refused to investigate or

 even discuss an insanity defense. Id. at 5-6.

       Respondent argues that Vandersnick’s claim is unexhausted. Response

 at 9-12. Although Vandersnick raised this issue in his Second Amended Rule

 3.850 Motion, Respondent contends that the postconviction court denied this

 claim as legally insufficient, and, on appeal, Vandersnick did not raise a

 constitutional issue.    Id. In his Reply, Vandersnick does not address

 exhaustion.   Instead, he requests the Court hold an evidentiary hearing

 because he cannot get access to a psychiatric report from his pre-trial

 psychiatric examination.     Reply at 1-2, 4-5.   He further asserts that his

 attorney lied to him when counsel said he had not received the pre-sentence

 investigation report. Id. at 2-6.

       As previously mentioned above, Vandersnick raised a substantially

 similar claim as ground six of the Second Amended Rule 3.850 Motion. In

 denying relief on this claim, the postconviction court wrote:

                                        10
Case 5:18-cv-00603-SPC-PRL Document 32 Filed 03/17/21 Page 11 of 17 PageID 1178




               Defendant alleges that counsel was ineffective for
               failing to investigate an insanity defense. While he
               repeatedly claims that he had a past history of mental
               illness, and that insanity was a viable defense, he does
               not claim that he was actually insane at the time of
               the offense as required. Lucky v. State, 979 So. 2d 353,
               354 (Fla. 5th DCA 2008). Therefore, the claim is
               legally insufficient.

 Resp. Ex. V at 6. Vandersnick appealed and argued that this claim was legally

 sufficient and not refuted by the record. Resp. Ex. W at 28-33. The Fifth DCA

 per curiam affirmed the denial of this claim without a written opinion. Resp.

 Ex. Y.

          “A state court's rejection of a petitioner's constitutional claim on state

 procedural grounds will generally preclude any subsequent federal habeas

 review of that claim.” Judd v. Haley, 250 F.3d 1308, 1313 (11th Cir. 2001).

 The Eleventh Circuit has “established a three-part test to enable us to

 determine when a state court’s procedural ruling constitutes an independent

 and adequate state rule of decision.” Id. “First, the last state court rendering

 a judgment in the case must clearly and expressly state that it is relying on

 state procedural rules to resolve the federal claim without reaching the merits

 of that claim.” Id. Second, “the state court’s decision must rest solidly on state

 law grounds, and may not be ‘intertwined with an interpretation of federal

 law.’” Id. (quoting Card v. Dugger, 911 F.2d 1494, 1516 (11th Cir. 1990)).

 Third, “the state procedural rule must be adequate, i.e., firmly established and


                                          11
Case 5:18-cv-00603-SPC-PRL Document 32 Filed 03/17/21 Page 12 of 17 PageID 1179




 regularly followed and not applied ‘in an arbitrary or unprecedented fashion.’”

 Ward, 592 F.3d at 1156-57 (quoting Judd, 250 F.3d at 1313).

       Under Florida law, to allege a facially sufficient claim that trial counsel

 failed to investigate an insanity defense, a defendant must specifically allege

 that he or she was insane at the time the criminal offense occurred. Turem v.

 State, 220 So. 3d 504 (Fla. 5th DCA 2017); Luckey, 979 So. 2d at 354. Here,

 the postconviction court clearly and expressly relied on this procedural rule to

 resolve this claim. This decision is not intertwined with federal law. Moreover,

 the pleading requirement is firmly established and regularly followed. See

 Luckey, 979 So. 2d at 354 (citing cases as far back as 1981 for similar rulings).

 Accordingly, based on this record, Vandersnick’s claim is unexhausted because

 he did not properly raise this issue in state court. Vandersnick has neither

 alleged cause and prejudice nor the existence of a miscarriage of justice to

 overcome this procedural default. Accordingly, the Petition is due to be denied

 as unexhausted.

       Nevertheless, even if properly exhausted, Vandersnick is not entitled to

 relief. To establish an insanity defense under Florida law, a defendant must

 have had a mental infirmity, disease, or defect at the time of the commission

 of the offense and because of that condition the defendant either did not know

 what he or she was doing or its consequences or the defendant did not know



                                        12
Case 5:18-cv-00603-SPC-PRL Document 32 Filed 03/17/21 Page 13 of 17 PageID 1180




 what he or she was doing was wrong. § 775.027(1), Fla. Stat. In order to give

 this ground context, a review of the record is necessary.

        Vandersnick testified on his own behalf at trial.      According to his

 testimony, he and the victim were binge drinking the week leading up to the

 incident. Id. at 160-65. The day of the incident, Vandersnick contended that

 the victim had been drinking all night and was yelling at him that she wanted

 to die so she could see her father, who had recently died, and mother and

 brothers. Id. at 166-70. Vandersnick testified that this was normal behavior

 for her, she would be belligerent and then docile, asking to be killed. Id. at

 170.   Eventually the victim went to sleep and Vandersnick said he felt

 depressed because she had asked him to kill her and because they were both

 alcoholics. Id. at 171-72. Vandersnick stated that he had two to three glasses

 of wine after she fell asleep and that he began thinking about his love for her,

 her wishes to die, and her alcoholic condition, which led him to attempt to kill

 her while she slept. Id. at 172-74. Vandersnick could not follow through with

 the strangulation and he backed off of the victim. Id. at 173. He testified that

 he felt “[t]errible” during his attempt to kill her and he stopped because “[i]t

 was wrong.” Id. at 174-75. Vandersnick later called the police and told them

 he wanted them to shoot him because he felt terrible for what he had tried to

 do to the victim.   Id. at 175-76.   According to Vandersnick, he had been

 depressed for four years but was off his medication at the time of the incident.

                                       13
Case 5:18-cv-00603-SPC-PRL Document 32 Filed 03/17/21 Page 14 of 17 PageID 1181




 Id. at 186. Once arrested, police transported Vandersnick to the hospital

 where he was later Baker Acted because he posed a danger to himself or to

 others. Id. at 115-16.

       The State introduced at trial a recording of the 911 call Vandersnick

 made following his strangulation of the victim. Resp. Ex. B at 63-73. During

 that call, Vandersnick told the operator he needed police to come to his

 residence. Id. at 63-64. He said he was drunk and that he tried to kill his wife

 but that she was okay now. Id. at 64-65. Vandersnick asked the operator

 repeatedly to tell the police to shoot him when they arrived because he wanted

 to die. Id. at 65-68. Dispatch attempted to take his mind off of suicide and

 began talking with him, a tactic Vandersnick recognized and told the officer on

 the line to stop trying it. Id. at 71. Dispatch told Vandersnick to talk to the

 officers that had arrived at the scene, but he refused, stating “[t]hey really

 want to take me to jail, and I’m not going to jail.” Id. at 72-73.

       The State also played a recorded telephone conversation between

 Vandersnick and his mother they had while he was in jail. Id. at 118-28.

 During the conversation, Vandersnick stated that he attempted to kill the

 victim because she begged him to kill her so she could be with her deceased

 dad, mom, and brothers. Id. at 119. Vandersnick admitted to his mom that

 the alcohol was to blame for his actions and that he tried to commit suicide

 three times in the last two weeks. Id. at 122-23. He told his mother that he

                                         14
Case 5:18-cv-00603-SPC-PRL Document 32 Filed 03/17/21 Page 15 of 17 PageID 1182




 wanted to talk with the victim in hopes of convincing her not to press charges

 so that he could get released. Id. at 123-24.

       Notably during his sentencing, Vandersnick described his remorse and

 told the trial court, under oath, that “I deliberately chose to do wrong.” Resp.

 Ex. A at 199. He also discussed how the victim had a history of being an

 alcoholic with rage problems who would constantly ask Vandersnick to kill her.

 Id. at 204-06. Vandersnick testified that he attempted to kill her because of

 the rage she displayed and because she had asked him. Id. at 206.

       Based on this record, an insanity defense was not a viable defense.

 Vandersnick has alleged in the Petition that in the past he suffered from

 various mental health issues without alleging he was actually insane at the

 time of the offense. Instead, he speculates about what could be in a psychiatric

 report and relies on an alleged statement from the examining psychiatrist that

 he would keep Vandersnick out of prison. As Vandersnick does not allege he

 was actually insane at the time of the incident, his claim is speculative. As

 such he is not entitled to federal habeas relief. See Tejada v. Dugger, 941 F.2d

 1551, 1559 (11th Cir. 1991) (recognizing that vague, conclusory, speculative, or

 unsupported claims cannot support an ineffective assistance of counsel claim).

 Furthermore, as described above, Vandersnick called the police and admitted

 he committed the offense. The 911 call demonstrated that Vandersnick was

 lucid and understood what he had done, the consequences of his actions, and

                                        15
Case 5:18-cv-00603-SPC-PRL Document 32 Filed 03/17/21 Page 16 of 17 PageID 1183




 that they were wrong. Moreover, he specifically testified that he stopped

 strangling her because he knew what he was doing wrong, and he felt terrible

 about it. Vandersnick’s own actions during the incident and his statements

 and testimony afterward bely his argument that an insanity defense would

 have been successful. Accordingly, even if counsel presented an insanity

 defense, there is no reasonable probability the outcome of the trial would have

 been different. In light of the above analysis, the Petition is due to be denied.

             DENIAL OF CERTIFICATE OF APPEALABILITY

       A prisoner seeking a writ of habeas corpus has no absolute entitlement

 to appeal a district court's denial of his petition. 28 U.S.C. § 2253(c)(1). Rather,

 a district court must first issue a certificate of appealability (COA). “A [COA]

 may issue . . . only if the applicant has made a substantial showing of the denial

 of a constitutional right.” 28 U.S.C. § 2253(c)(2). To make such a showing, a

 petitioner must demonstrate that “reasonable jurists would find the district

 court's assessment of the constitutional claims debatable or wrong,” Tennard

 v. Dretke, 542 U.S. 274, 282, 124 S.Ct. 2562, 159 L.Ed.2d 384 (2004) (quoting

 Slack v. McDaniel, 529 U.S. 473, 484, 120 S.Ct. 1595, 146 L.Ed.2d 542 (2000)),

 or that “the issues presented were adequate to deserve encouragement to

 proceed further,” Miller–El v. Cockrell, 537 U.S. 322, 335-36, 123 S.Ct. 1029,

 154 L.Ed.2d 931 (2003) (citations omitted). Vandersnick has not made the



                                         16
Case 5:18-cv-00603-SPC-PRL Document 32 Filed 03/17/21 Page 17 of 17 PageID 1184




 requisite showing here and may not have a certificate of appealability on his

 Petition.

         Accordingly, it is hereby ORDERED:

         1.   The Florida Attorney General is DISMISSED as a named

 Respondent.

         2.   The Petition (Doc. 1) is DENIED WITH PREJUDICE, and this

 action is DISMISSED WITH PREJUDICE.

         3.   Petitioner is DENIED a certificate of appealability. Because

 the Court has determined that a certificate of appealability is not warranted,

 the Clerk shall terminate from the pending motions report any motion to

 proceed on appeal as a pauper that may be filed in this case. Such termination

 shall serve as a denial of the motion.

         4.   The Clerk of the Court shall enter judgment denying the Petition

 with prejudice and dismissing this case with prejudice. The Clerk of the Court

 is also directed to close this case and terminate any pending motions.

         DONE AND ORDERED in Fort Myers, this 17th day of March, 2021.




 Jax-8

 C:      Charles Vandersnick #D40335
         Counsel of record

                                          17
